Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/IN2017/050332, filed 8/8/2017, claiming priority to Republic of India Application IN201621027241, filed 8/9/2016.
Election/Restrictions
Claims 1,4,5,7-25,27-30, and 41-45 are pending in the application and under examination.  Non-elected claims have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1,4,7-9,19, 20, and 25 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and dependents are indefinite because it is unclear what is intended by “wherein the said glucose oxidase composition is an oral or sterile preparation or further processed into an oral or sterile preparation.” This language is indefinite because it is unclear what is intended by “oral preparation” and whether or not this is the same as the “oral suspension” referred to in the specification, which contains no mention of “oral preparation.” It is additionally indefinite because it is unclear what is the distinction between “oral preparation” and processed into an oral…preparation.”
Additionally, claims 7, 8, and 19 are indefinite because they contain exemplary expressions and/or parenthetical expressions that appear to be exemplary. As explained in MPEP 
Further, claims 9-25,27-30, and 41-45 are indefinite because it is not clear from the specification what is intended by “additional ingredients” for each of the “further composition.” The specification employs the phrase “additional ingredients” in several contexts. Therefore, its meaning or meanings are unclear in the claims.
	
	Conclusion
The elected species is allowable over prior art.

No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657